USDC IN/ND case 1:19-cv-00080-HAB-SLC document 1 filed 03/11/19 page 1 of 4


            U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

LISA M. JOHNSON                             )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         ) No:
                                            )
PREMIER HEALTHCARE OF FORT                  )
WAYNE,                                      )
                                            )
       Defendant                            )

                                  NOTICE OF REMOVAL

       Defendant, PREMIER HEALTHCARE OF FORT WAYNE (“Premier”), through its

undersigned attorneys, Lauren M. Penn and LITCHFIELD CAVO LLP, pursuant to 28 U.S.C.

§1446 and §1331, hereby removes the above-captioned action, pending in the Allen Superior

Court, Allen County, Indiana, from Indiana state court, as Cause No. 02D02-1902-CT-000090,

to the United States District Court for the Northern District of Indiana, Fort Wayne Division.

Removal is based upon 28 U.S.C. § 1331. As grounds for removal, Premier states as follows:

       1.     Plaintiff Lisa M. Johnson filed a Charge of Discrimination with the EEOC against

her employer Defendant Premier Healthcare of Fort Wayne on or about June 21, 2018, EEOC

No. 470-2018-03177 a copy of which is attached hereto as Exhibit 1. The EEOC issued it

Dismissal and Notice of Rights/Notice of Suit Rights on November 15, 2018, a copy of which is

attached hereto as Exhibit 2.

       2.     On February 13, 2019, Plaintiff then filed her Complaint with the Allen Superior

Court, Allen County, Indiana (the “State Court Case”). The State Court Case was given Cause

No. 02D02-1902-CT-000090. A true copy of the Complaint is attached as Exhibit 3.
USDC IN/ND case 1:19-cv-00080-HAB-SLC document 1 filed 03/11/19 page 2 of 4


       3.    The State Court Case alleges Plaintiff suffered from a serious medical condition

constituting a disability/perceived disability/record of impairment for the purposes of the

Americans with Disabilities Act of 1990 42 U.S.C. § 1211 et seq. (“ADA”), as amended by the

ADA Amendments Act of 2008 (“ADAAA) See Exhibit 3 ¶ 1.

       4.    Plaintiff also alleges that Defendant Premier was her employer “for purposes of the

ADA.” See Exhibit 3 ¶ 2. Plaintiff further alleges that Premier discriminated against, retaliated

against and wrongfully terminated Plaintiff on the basis of her disability/perceived

disability/record of impairment “in violation of Plaintiff’s federally protected rights under the

ADA and ADAAA.” See Exhibit 3 ¶ 14.

       5.    Pursuant to 28 U.S.C. § 1331 the District Courts have original jurisdiction of all

civil actions arising from the Constitution, laws, or treaties of the United States.

       6.    A case arises under federal law within the meaning of 28 U.S.C. § 1331 if “a well-

pleaded complaint establishes either that federal law creates the cause of action or that plaintiff’s

right to relief necessarily depends on the resolution of a substantial federal question.” Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 689-90 (2006).

       7.    Here, Plaintiff’s cause of action is created by the ADA 42 U.S.C. § 1211 et seq.

       8.    In fact, Plaintiff’s Complaint expressly states that Premier’s termination of her was

in violation of her “federally protected rights under the ADA” See Exhibit 3 ¶ 14. Plaintiff seeks

recovery pursuant to the ADA. Plaintiff does not bring her action or seek recovery pursuant to

any other law or regulation.

       9.    This Court possesses removal jurisdiction under 28 U.S.C. 1441, which permits

removal of cases to federal court based on a federal question.




                                                  2
USDC IN/ND case 1:19-cv-00080-HAB-SLC document 1 filed 03/11/19 page 3 of 4


       10.   Plaintiff filed the State Court Case on February 13, 2019. Premier was served on

February 21, 2019.

       11.   As such, this notice is being filed with the U.S. District Court for the Northern

District of Indiana on March 11, 2019 within 30 days of determining that the case was removable

to this Court. See 28 U.S.C. §1446(b).

       12.   This Court is situated in the district and division serving the location of the action

pursuant to 28 U.S.C. §1446(a).

       13.   Defendant Premier will also file their “Notice of Filing Notice of Removal” with

the Allen Superior Court, Allen County, Indiana. A true copy of the Notice is attached hereto as

Exhibit 4 and will be served upon Plaintiff’s counsel pursuant to 28 U.S.C. §1446(a) and (d).

       14.   This Notice of Removal is signed in compliance with Fed. R. Civ. Pro. 11.

       15.   In the event Plaintiff moves for remand, or this Court considers remand sua sponte,

Defendants respectfully requests the opportunity to submit supplemental authority, evidence and

argument in support of removal, as may be appropriate.

       WHEREFORE, this Action should proceed in the United States District Court for the

Northern District of Indiana, Fort Wayne Division, as an action properly removed thereto.

                                                     Respectfully Submitted,

                                             By:     /s/ Lauren M. Penn
                                                     Attorney for Premier Healthcare
                                                     of Fort Wayne

Attorney for Defendant
Lauren M. Penn #33921-45
Litchfield Cavo LLP
303 West Madison Street, Suite 300
Chicago, Illinois 60606
Phone: (312) 781-6609
Fax:    (312) 781-6630
penn@litchfieldcavo.com



                                                3
USDC IN/ND case 1:19-cv-00080-HAB-SLC document 1 filed 03/11/19 page 4 of 4



       I, Lauren M. Penn, certify that on March 11, 2019, I caused to be electronically filed the
foregoing Notice of Removal with the Clerk of the Court using the CMECF system which will
send notification of such filing to the following and email transmission from
vaughn@litchfieldcavo.com, at 303 West Madison, Chicago, Illinois, before the hour of 5:00
p.m. to:

                                    Christopher C. Myers
                                     809 S Calhoun Street
                                          Suite 400
                                  Fort Wayne, Indiana 46802
                                   cmyers@myers-law.com




                                                     /s/ Lauren M. Penn




                                               4
